DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 06/03/2020 are accepted by the Examiner.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.

(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

The recitation in page 25 paragraph [0117] seems to be improper because it is not included in the proper section of the specification (see above); it is suggested to delete paragraph [0117] and to include this information after the title of the application.
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ratnesh (US 20200097742 A1).
Regarding claim 1, Ratnesh discloses at least one processor or circuit configured to perform operations (abstract figure 6 block 606 and 608) of the following units: a communication unit configured to communicate with a plurality of external apparatuses having learning functions (figure 6 block 610); and a control unit configured to control neural network may be trained for use in vehicle re-identification tasks--e.g., matching appearances and classifications of vehicles across frames--in a camera network. The neural network may be trained to learn an embedding space such that embeddings corresponding to vehicles of the same identify are projected closer to one another within the embedding space, as compared to vehicles representing different identities. To accurately and efficiently learn the embedding space, the neural network may be trained using a contrastive loss function or a triplet loss function”), and performs control so that the supervisory data is transmitted to the selected external apparatus (figure 1 blocks 102-118 figure 6 block 606 Ratnesh specifically discloses “a neural network may be trained for use in vehicle re-identification tasks--e.g., matching appearances and classifications of vehicles across frames--in a camera network. The neural network may be trained to learn an embedding space such that embeddings corresponding to vehicles of the same identify are projected closer to one another within the embedding space, as compared to vehicles representing different identities. To accurately and efficiently learn the embedding space, the neural network may be trained using a contrastive loss function or a triplet loss function. In addition, to further improve updating parameters of the neural network”)

    PNG
    media_image1.png
    632
    479
    media_image1.png
    Greyscale

Regarding claim 6, Ratnesh discloses at least one processor or circuit configured to perform operations (abstract figure 6 block 606 and 608) of the following units: a communication unit configured to communicate with an external apparatus that manages supervisory data generated when the learning function is executed (figure 6 block 610 Ratnesh specifically discloses “a neural network may be trained for use in vehicle re-identification tasks--e.g., matching appearances and classifications of vehicles across frames--in a camera network. The neural network may be trained to learn an embedding space such that embeddings corresponding to vehicles of the same identify are projected closer to one another within the embedding space, as compared to vehicles representing different identities. To accurately and efficiently learn the embedding space, the neural network may be trained using a contrastive loss function neural network may be trained for use in vehicle re-identification tasks--e.g., matching appearances and classifications of vehicles across frames--in a camera network. The neural network may be trained to learn an embedding space such that embeddings corresponding to vehicles of the same identify are projected closer to one another within the embedding space, as compared to vehicles representing different identities. To accurately and efficiently learn the embedding space, the neural network may be trained using a contrastive loss function or a triplet loss function”).
Regarding claim 10, Ratnesh discloses at least one processor or circuit configured to perform operations (abstract figure 6 block 606 and 608) of the following units: a communication unit configured to communicate with an external apparatus having a learning function (figure 6 block 610); and a control unit configured to control the communication with the external apparatus performed via the communication unit (figure 6 block 606 and 608), wherein the control unit selects, from among a plurality of external apparatuses, an external apparatus with which supervisory data generated when the information processing apparatus executes the learning function is to be shared (figure 1 blocks 102-118 figure 6 block 606 Ratnesh specifically discloses “a neural network may be trained for use in vehicle re-identification tasks--e.g., matching appearances and classifications of vehicles across frames--in a camera network. The neural network may be trained to learn an embedding space such that embeddings corresponding to vehicles of the same identify are projected closer to one another within neural network may be trained for use in vehicle re-identification tasks--e.g., matching appearances and classifications of vehicles across frames--in a camera network. The neural network may be trained to learn an embedding space such that embeddings corresponding to vehicles of the same identify are projected closer to one another within the embedding space, as compared to vehicles representing different identities. To accurately and efficiently learn the embedding space, the neural network may be trained using a contrastive loss function or a triplet loss function. In addition, to further improve accuracy and efficiency, a sampling technique--referred to herein as batch sample--may be used to identify embeddings, during training, that are most meaningful for updating parameters of the neural network”)
Regarding claims 15 and 18, Ratnesh discloses if supervisory data generated when a predetermined external apparatus executes a learning function is received from the predetermined external apparatus via a communication unit, selecting, from among the plurality of external apparatuses, an external apparatus, other than the predetermined external apparatus, with which the supervisory data is to be shared; and transmitting the supervisory data to the selected external apparatus (figure 1 blocks 102-118 figure 6 block 606 Ratnesh specifically discloses “a neural network may be trained for use in vehicle re-identification tasks--e.g., matching appearances and a camera network. The neural network may be trained to learn an embedding space such that embeddings corresponding to vehicles of the same identify are projected closer to one another within the embedding space, as compared to vehicles representing different identities. To accurately and efficiently learn the embedding space, the neural network may be trained using a contrastive loss function or a triplet loss function. In addition, to further improve accuracy and efficiency, a sampling technique--referred to herein as batch sample--may be used to identify embeddings, during training, that are most meaningful for updating parameters of the neural network”)
Regarding claims 16 and 19, Ratnesh discloses communicating with an external apparatus that manages supervisory data generated when a learning function is executed and transmitting supervisory data generated when the learning function is executed to the external apparatus (figure 1 blocks 102-118 figure 6 block 610 Ratnesh specifically discloses “a neural network may be trained for use in vehicle re-identification tasks--e.g., matching appearances and classifications of vehicles across frames--in a camera network. The neural network may be trained to learn an embedding space such that embeddings corresponding to vehicles of the same identify are projected closer to one another within the embedding space, as compared to vehicles representing different identities. To accurately and efficiently learn the embedding space, the neural network may be trained using a contrastive loss function or a triplet loss function. In addition, to further improve accuracy and efficiency, a sampling technique--referred to herein as batch sample--may be used to identify embeddings, during training, that are most meaningful for updating parameters of the neural network”).
neural network may be trained for use in vehicle re-identification tasks--e.g., matching appearances and classifications of vehicles across frames--in a camera network. The neural network may be trained to learn an embedding space such that embeddings corresponding to vehicles of the same identify are projected closer to one another within the embedding space, as compared to vehicles representing different identities. To accurately and efficiently learn the embedding space, the neural network may be trained using a contrastive loss function or a triplet loss function. In addition, to further improve accuracy and efficiency, a sampling technique--referred to herein as batch sample--may be used to identify embeddings, during training, that are most meaningful for updating parameters of the neural network”)
Regarding claims 2, 7 and 11, Ratnesh discloses claims 1, 6 and 10, Ratnesh also discloses recognizing a predetermined subject using a captured image and the supervisory data, and the supervisory data includes supervisory image data of the predetermined subject and label information indicating the predetermined subject (abstract paragraphs [0020]-[0021] Ratnesh specifically discloses “In various examples, a neural network may be trained for use in vehicle re-identification tasks--e.g., matching appearances and classifications of vehicles across frames--in a camera network. The neural network may be trained to learn an embedding space such that embeddings vehicle re-identification. Although the present disclosure is described primarily with respect to vehicle re-identification, this is not intended to be limiting, and the systems and method described herein may be used for identification of other object types--such as persons, animals, drones, water vessels, aircraft, construction vehicles, military vehicles, etc.--without departing from the scope of the present disclosure. Vehicle re-identification involves matching appearances of objects--and specifically vehicles--across different cameras and/or across multiple frames as captured by one or more cameras”)
 Regarding claim 3, Ratnesh discloses claim 1, Ratnesh also discloses managing the plurality of external apparatuses so that apparatuses having a learning-target subject in common are managed as belonging to the same group, and selects an external apparatus belonging to the same group as the predetermined external apparatus as an external apparatus with which the supervisory data is to be shared (abstract paragraphs [0020]-[0021] Ratnesh specifically discloses “In various examples, a neural network may be trained for use in vehicle re-identification tasks--e.g., matching appearances and classifications of vehicles across frames--in a camera network. The neural network may be trained to learn an embedding space such that embeddings corresponding to vehicles of the same identify are projected closer to one another within the embedding space, as compared to vehicles representing different identities” …”Systems and methods are disclosed related to training neural networks for vehicle re-identification. Although the present disclosure is described primarily with respect to may be used for identification of other object types--such as persons, animals, drones, water vessels, aircraft, construction vehicles, military vehicles, etc.--without departing from the scope of the present disclosure. Vehicle re-identification involves matching appearances of objects--and specifically vehicles--across different cameras and/or across multiple frames as captured by one or more cameras”)
Regarding claim 4, Ratnesh discloses claim 3, Ratnesh also discloses processes the supervisory data so that the supervisory data has a format that can be used in the selected external apparatus (abstract paragraphs [0020]-[0021] Ratnesh specifically discloses “In various examples, a neural network may be trained for use in vehicle re-identification tasks--e.g., matching appearances and classifications of vehicles across frames--in a camera network. The neural network may be trained to learn an embedding space such that embeddings corresponding to vehicles of the same identify are projected closer to one another within the embedding space, as compared to vehicles representing different identities”)
 Regarding claim 5, Ratnesh discloses claim 1, Ratnesh also discloses processes a table in which the number of times the supervisory data is received is recorded for each of the plurality of external apparatuses, and newly adds, as a learning-target subject common to a group to which the predetermined external apparatus belongs, a subject for which the number of times the supervisory data is received exceeds a predetermined reference, among label information of subjects of the plurality of external apparatuses recorded in the table (figures 2A-2C and 4A-4D Ratnesh specifically discloses “FIG. 2A is a table including equations for calculating weights for various sampling variants, in accordance with some embodiments of the present disclosure” … “FIG. 4A is a table including testing results on a dataset using contrastive loss or triplet loss and normalization or no normalization layers, in accordance with some embodiments of the present disclosure; FIG. 4B is a table including testing results on a dataset using various sampling variants, in accordance with some embodiments of the present disclosure;  FIG. 4C is a table including testing results on a dataset using various sampling variants, in accordance with some embodiments of the present disclosure; FIG. 4D is a table including testing results on a dataset using various sampling variants, in accordance with some embodiments of the present disclosure”)
Regarding claim 8, Ratnesh discloses claim 7, Ratnesh also discloses a first learning mode for executing learning using supervisory image data generated from a captured image (figure 1 blocks 102-104) and a second learning mode for executing learning in response to a learning request from the external apparatus using supervisory image data included in supervisory data received from the external apparatus (figure 1 block 106)

    PNG
    media_image2.png
    372
    801
    media_image2.png
    Greyscale

The batches of images (as represented by the image data 102) may be provided as input to a deep neural network (DNN) 108. In some examples, the DNN 108 may be pre-trained prior to being used as the DNN 108 for learning embeddings 110. For example, the pre-trained DNN 106 may be trained on another dataset(s) (e.g., on other image data) to predict embeddings. In some examples, the pre-trained DNN 106 may be trained to predict embeddings for re-identification tasks. In other examples, the pre-trained DNN 106 may be trained to predict embeddings for other tasks, and the training described with respect to the process 100 may be used to update the pre-trained DNN 106 to generate the DNN 108 for predicting the embeddings 110 for re-identification tasks, such as vehicle re-identification tasks. In embodiments where a pre-trained DNN is used, the learning rate may be different from the learning rate used when the DNN 108 is not trained from the pre-trained DNN 106. For example, where the DNN 108 is trained from the pre-trained DNN 106, a first learning rate may be used that is less than a second learning rate used when the DNN 108 is trained from scratch (e.g., end-to-end).”)
Regarding claim 12, Ratnesh discloses claim 11, Ratnesh also discloses receiving supervisory data generated when the external apparatus executes a learning function from the external apparatus via the communication unit, and the learning function includes a function for executing learning using supervisory image data generated from a captured image and a function for executing learning using neural network may be trained for use in vehicle re-identification tasks--e.g., matching appearances and classifications of vehicles across frames--in a camera network. The neural network may be trained to learn an embedding space such that embeddings corresponding to vehicles of the same identify are projected closer to one another within the embedding space, as compared to vehicles representing different identities. To accurately and efficiently learn the embedding space, the neural network may be trained using a contrastive loss function or a triplet loss function. In addition, to further improve accuracy and efficiency, a sampling technique--referred to herein as batch sample--may be used to identify embeddings, during training, that are most meaningful for updating parameters of the neural network”)
Regarding claim 13, Ratnesh discloses claim 10, Ratnesh also discloses managing external apparatuses having a learning- target subject in common with the information processing apparatus as belonging to the same group, and selects an external apparatus belonging to the same group as the information processing apparatus as an external apparatus with which the supervisory data is to be shared  (figure 1 blocks 102-118 figure 6 block 606 Ratnesh specifically discloses “a neural network may be trained for use in vehicle re-identification tasks--e.g., matching appearances and classifications of vehicles across frames--in a camera network. The neural network may be trained to learn an embedding space such that embeddings corresponding to vehicles of the same identify are projected closer to one another within the embedding space, as compared to vehicles representing different identities. To updating parameters of the neural network”)
Regarding claim 14, Ratnesh discloses claim 10, Ratnesh also discloses to processes the supervisory data so that the supervisory data has a format that can be used in the selected external apparatus (figure 1 blocks 102-118 figure 6 block 606 Ratnesh specifically discloses “a neural network may be trained for use in vehicle re-identification tasks--e.g., matching appearances and classifications of vehicles across frames--in a camera network. The neural network may be trained to learn an embedding space such that embeddings corresponding to vehicles of the same identify are projected closer to one another within the embedding space, as compared to vehicles representing different identities. To accurately and efficiently learn the embedding space, the neural network may be trained using a contrastive loss function or a triplet loss function. In addition, to further improve accuracy and efficiency, a sampling technique--referred to herein as batch sample--may be used to identify embeddings, during training, that are most meaningful for updating parameters of the neural network”)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Takeuchi (US 20180336435 A1) discloses apparatus and method for classifying supervisory data for machine learning.
Almazan (US 20200226421 A1) discloses training and using a convolutional neural network for person re-identification.
Ono (US 20210056337 A1) discloses recognition processing device, recognition processing method, and program.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/JUAN A TORRES/           Primary Examiner, Art Unit 2636